 



Exhibit 10.9
SUREWEST COMMUNICATIONS
2000 EQUITY INCENTIVE PLAN
(As ADOPTED EFFECTIVE JANUARY 31, 2000)
(As AMENDED EFFECTIVE MAY 17, 2002 AND FEBRUARY 25, 2004)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1.  
INTRODUCTION
    1   ARTICLE 2.  
DEFINITIONS
    1   ARTICLE 3.  
ADMINISTRATION
    4     3.1    
Committee Composition
    4     3.2    
Committee Responsibilities
    5     3.3    
Committee for Non-Officer Grants
    5   ARTICLE 4.  
SHARES AVAILABLE FOR GRANTS
    5     4.1    
Basic Limitation
    5     4.2    
Annual Increase in Shares
    5     4.3    
Dividend Equivalents
    6   ARTICLE 5.  
ELIGIBILITY
    6     5.1    
Incentive Stock Options
    6     5.2    
Other Grants
    6   ARTICLE 6.  
OPTIONS
    6     6.1    
Stock Option Agreement
    6     6.2    
Number of Shares
    7     6.3    
Exercise Price
    7     6.4    
Exercisability and Term
    7     6.5    
Effect of Change in Control
    7     6.6    
Modification or Assumption of Options
    7     6.7    
Buyout Provisions
    8   ARTICLE 7.  
PAYMENT FOR OPTION SHARES
    8     7.1    
General Rule
    8     7.2    
Surrender of Stock
    8     7.3    
Exercise/Sale
    8     7.4    
Exercise/Pledge
    9     7.5    
Promissory Note
    9     7.6    
Other Forms of Payment
    9   ARTICLE 8.  
AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS
    9  

i



--------------------------------------------------------------------------------



 



                              Page   [Deleted]  
 
        ARTICLE 9.  
STOCK APPRECIATION RIGHTS
    9     9.1    
SAR Agreement
    9     9.2    
Number of Shares
    9     9.3    
Exercise Price
    10     9.4    
Exercisability and Term
    10     9.5    
Effect of Change in Control
    10     9.6    
Exercise of SARs
    10     9.7    
Modification or Assumption of SARs
    10   ARTICLE 10.  
RESTRICTED SHARES
    11     10.1    
Restricted Stock Agreement
    11     10.2    
Payment for Awards
    11     10.3    
Vesting Conditions
    11     10.4    
Voting and Dividend Rights
    11   ARTICLE 11.  
STOCK UNITS
    11     11.1    
Stock Unit Agreement
    11     11.2    
Payment for Awards
    12     11.3    
Vesting Conditions
    12     11.4    
Voting and Dividend Rights
    12     11.5    
Form and Time of Settlement of Stock Units
    12     11.6    
Death of Recipient
    12     11.7    
Creditors’ Rights
    13   ARTICLE 12.  
PERFORMANCE SHARES
    13     12.1    
Performance Share Agreement
    13     12.2    
Grant of Performance Shares
    13     12.3    
Modification of Grant
    14     12.4    
Terms of the Grant
    14     12.5    
Payment of Performance Shares
    14   ARTICLE 13.  
PROTECTION AGAINST DILUTION
    15     13.1    
Adjustments
    15     13.2    
Dissolution or Liquidation
    16     13.3    
Reorganizations
    16   ARTICLE 14.  
DEFERRAL OF AWARDS
    16  

ii



--------------------------------------------------------------------------------



 



                              Page   ARTICLE 15.  
AWARDS UNDER OTHER PLANS
    18   ARTICLE 16.  
PAYMENT OF DIRECTOR’S FEES IN SECURITIES
    18     16.1    
Effective Date
    18     16.2    
Elections to Receive NSOs, Restricted Shares or Stock Units
    18     16.3    
Number and Terms of NSOs, Restricted Shares or Stock Units
    18   ARTICLE 17.  
LIMITATION ON RIGHTS
    18     17.1    
Retention Rights
    18     17.2    
Shareholders’ Rights
    18     17.3    
Regulatory Requirements
    19   ARTICLE 18.  
WITHHOLDING TAXES
    19     18.1    
General
    19     18.2    
Share Withholding
    19   ARTICLE 19.  
FUTURE OF THE PLAN
    19     19.1    
Term of the Plan
    19     19.2    
Amendment or Termination
    20   ARTICLE 20.  
LIMITATION ON PARACHUTE PAYMENTS
    20     20.1    
Scope of Limitation
    20     20.2    
Basic Rule
    20     20.3    
Reduction of Payments
    21     20.4    
Overpayments and Underpayments
    21     20.5    
Related Corporations
    22   ARTICLE 21.  
EXECUTION
    23  

iii



--------------------------------------------------------------------------------



 



SUREWEST COMMUNICATIONS
2000 EQUITY INCENTIVE PLAN
ARTICLE 1.          INTRODUCTION.
     The Plan was adopted by the Board effective January 31, 2000 and amended by
the Board on December 13, 2001. The purpose of the Plan is to promote the
long-term success of the Company and creation of shareholder value by
(a) encouraging Employees, Outside Directors and Consultants to focus on
critical long-range objectives, (b) encouraging the attraction and retention of
Employees, Outside Directors and Consultants with exceptional qualifications and
(c) linking Employees, Outside Directors and Consultants directly to shareholder
interests through increased share ownership. The Plan seeks to achieve this
purpose by providing for Awards in the form of Restricted Shares, Stock Units,
Performance Shares, Options (which may constitute incentive stock options or
nonstatutory stock options) or stock appreciation rights.
     The Plan shall be governed by, and construed in accordance with, the laws
of the State of California (except their choice-of-law provisions).
ARTICLE 2.           DEFINITIONS.
     2.1      “Affiliate” means any entity other than a Subsidiary, if the
Company and/or one or more Subsidiaries own not less than 50% of such entity.
     2.2      “Award” means any award of an Option, an SAR, a Restricted Share,
a Stock Unit or a Performance Share under the Plan.
     2.3      “Board” means the Company’s Board of Directors, as constituted
from time to time.
     2.4      A “Change in Control” shall be deemed to have occurred if (A) any
“person” (as such term is used in Section 13(d) and 14(d) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing Twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding voting securities; (B) there is a merger or
consolidation of the Company in which the Company does not survive as an
independent public company; or (C) the business or businesses of the Company for
which a Participant’s services are principally performed are disposed of by the

1



--------------------------------------------------------------------------------



 



Company pursuant to a partial or complete liquidation of the Company, a sale of
assets (including stock of a Subsidiary) of the Company, or otherwise. A
transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
     2.5      “Code” means the Internal Revenue Code of 1986, as amended.
     2.6      “Committee” means the Compensation Committee of the Board, as
described in Article 3.
     2.7      “Company” means SureWest Communications, a California corporation.
     2.8       “Consultant” means a consultant or adviser who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor. Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in Section 5.1.
     2.9       “Employee” means a common law employee of the Company, a Parent,
a Subsidiary or an Affiliate.
     2.10      “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     2.11      “Exercise Price,” in the case of an Option, means the amount for
which one Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. “Exercise Price,” in the case of an SAR,
means an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.
     2.12      “Fair Market Value” means the market price of Shares, determined
by the Committee in good faith on such basis as it deems appropriate. Fair
Market Value may mean (i) if the Company’s common stock is listed on a
securities exchange or is traded over the NASDAQ National Market System, the
closing sales price of one Share on such exchange or other such system on an
applicable date or, in the absence of reported sales on such date, the closing
sales price on the immediately preceding date on which sales were reported, or
(ii) if the Company’s common stock is not listed on a securities exchange or
traded over the NASDAQ National Market System, the mean between the bid and
offered

2



--------------------------------------------------------------------------------



 



prices of the Share as quoted by the National Association of Securities Dealer
through NASDAQ, provided, that if the Committee determines that the fair market
value is not properly reflected by such NASDAQ quotations, the Fair Market Value
will mean the fair market value as determined by such other method as the
Committee determines in good faith to be reasonable. Such determination shall be
conclusive and binding on all persons.
     2.13      “ISO” means an incentive stock option described in Section 422(b)
of the Code.
     2.14      “NSO” means a stock option not described in Sections 422 or 423
of the Code.
     2.15      “Option” means an ISO or NSO granted under the Plan and entitling
the holder to purchase Shares.
     2.16      “Optionee” means an individual or estate who holds an Option or
SAR.
     2.17      “Outside Director” means a member of the Board who is not an
Employee. Service as an Outside Director shall be considered employment for all
purposes of the Plan, except as provided in Section 5.1.
     2.18      “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.
     2.19      “Participant” means an individual or estate who holds an Award.
     2.20      “Performance Share” means an Award to a Participant under
Article 12.
     2.21      “Performance Share Agreement” means the agreement between the
Company and a Participant which contains the terms, conditions and restrictions
pertaining to such Performance Share.
     2.22      “Plan” means this SureWest Communications 2000 Equity Incentive
Plan, as amended from time to time.

3



--------------------------------------------------------------------------------



 



     2.23      “Restricted Share” means a Share awarded under the Plan.
     2.24      “Restricted Stock Agreement” means the agreement between the
Company and the recipient of a Restricted Share which contains the terms,
conditions and restrictions pertaining to such Restricted Share.
     2.25      “SAR” means a stock appreciation right granted under the Plan.
     2.26      “SAR Agreement” means the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.
     2.27      “Share” means one share of the common stock of the Company.
     2.28      “Stock Option Agreement” means the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her Option.
     2.29      “Stock Unit” means a bookkeeping entry representing the
equivalent of one Share, as awarded under the Plan.
     2.30      “Stock Unit Agreement” means the agreement between the Company
and the recipient of a Stock Unit which contains the terms, conditions and
restrictions pertaining to such Stock Unit.
     2.31      “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.
ARTICLE 3.           ADMINISTRATION.
     3.1      Committee Composition. The Plan shall be administered by the
Committee. The Committee shall consist exclusively of two or more directors of
the Company, who shall be appointed by the Board. In addition, the composition
of the Committee shall satisfy:

4



--------------------------------------------------------------------------------



 



     (a) Such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to quality for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and
     (b) Such requirements as the Internal Revenue Service may establish for
Outside Directors acting under plans intended to qualify for exemption under
section 162(m)(4)(C) of the Code.
     3.2      Committee Responsibilities. The Committee shall (a) select the
Employees, Outside Directors and Consultants who are to receive Awards under the
Plan, (b) determine the type, number, vesting requirements and other features
and conditions of such Awards, (c) interpret the Plan and (d) make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.
     3.3      Committee for Non-Officer Grants. The Board may also appoint a
secondary committee of the Board, which shall be composed of two or more
directors of the Company who need not satisfy the requirements of Section 3.1.
Such secondary committee may administer the Plan with respect to Employees and
Consultants who are not considered officers or directors of the Company under
Section 16 of the Exchange Act, may grant Awards under the Plan to such
Employees and Consultants and may determine all features and conditions of such
Awards. Within the limitations of this Section 3.3, any reference in the Plan to
the Committee shall include such secondary committee.
ARTICLE 4.           SHARES AVAILABLE FOR GRANTS.
     4.1      Basic Limitation. Shares issued pursuant to the Plan shall be
authorized but unissued shares. The aggregate number of Options, SARs, Stock
Units, Restricted Shares and Performance Shares awarded under the Plan shall not
exceed Nine Hundred Fifty Thousand (950,000) Shares until December 31, 2002, and
commencing with the first business day of each calendar year thereafter
beginning with January 2, 2003, such maximum number of Shares shall be increased
by a number equal to one percent (1%) of the number of Shares outstanding as of
December 31 of the immediately preceding calendar year. The limitation of this
Section 4.1 shall be subject to adjustment pursuant to Article 13.
     4.2      Forfeited Shares. If Restricted Shares, Performance Shares or
Shares issued upon the exercise of Options are forfeited, then such Shares shall

5



--------------------------------------------------------------------------------



 



again become available for Awards under the Plan. If Stock Units, Options or
SARs are forfeited or terminate for any other reason before being exercised,
then the corresponding Shares shall again become available for Awards under the
Plan. If Stock Units are settled, then only the number of Shares (if any)
actually issued in settlement of such Stock Units shall reduce the number
available under Section 4.1 and the balance shall again become available for
Awards under the Plan. If SARs are exercised, then only the number of Shares (if
any) actually issued in settlement of such SARs shall reduce the number
available under Section 4.1 and the balance shall again become available for
Awards under the Plan. The foregoing notwithstanding, the aggregate number of
Shares that may be issued under the Plan upon the exercise of ISOs shall not be
increased when Restricted Shares, Performance Shares or other Shares are
forfeited.
     4.3      Dividend Equivalents. Any dividend equivalents paid or credited
under the Plan shall not be applied against the number of Restricted Shares,
Performance Shares, Stock Units, Options or SARs available for Awards, whether
or not such dividend equivalents are converted into Stock Units.
ARTICLE 5.           ELIGIBILITY.
     5.1      Incentive Stock Options. Only Employees who are common-law
employees of the Company, a Parent or a Subsidiary shall be eligible for the
grant of ISOs. In addition, an Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company or any
of its Parents or Subsidiaries shall not be eligible for the grant of an ISO
unless the requirements set forth in section 422(c)(6) of the Code are
satisfied.
     5.2      Other Grants. Only Employees, Outside Directors and Consultants
shall be eligible for the grant of Restricted Shares, Performance Shares, Stock
Units, NSOs or SARs.
ARTICLE 6.           OPTIONS.
     6.1      Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan. The
Stock Option Agreement shall specify whether the Option is an ISO or an NSO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. Options may be granted in consideration of a reduction in
the Optionee’s other compensation. A Stock Option Agreement may provide that a
new Option will be granted automatically to the Optionee when he

6



--------------------------------------------------------------------------------



 



or she exercises a prior Option and pays the Exercise Price in the form
described in Section 7.2.
     6.2      Number of Shares. Each Stock Option Agreement shall specify the
number of Shares subject to the Option and shall provide for the adjustment of
such number in accordance with Article 13. Options granted to any Optionee in a
single fiscal year of the Company shall not cover more than 200,000 Shares,
except that Options granted to a new Employee in the fiscal year of the Company
in which his or her service as an Employee first commences shall not cover more
than 25,000 Shares. The limitations set forth in the preceding sentence shall be
subject to adjustment in accordance with Article 13.
     6.3      Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price; provided that the Exercise Price under an ISO shall in no event
be less than 100% of the Fair Market Value of a Share on the date of grant and
the Exercise Price under an NSO shall in no event be less than 85% of the Fair
Market Value of a Share on the date of grant. In the case of an NSO, a Stock
Option Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the NSO is outstanding.
     6.4      Exercisability and Term. Each Stock Option Agreement shall specify
the date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. Options may be awarded in
combination with SARs, and such an Award may provide that the Options will not
be exercisable unless the related SARs are forfeited.
     6.5      Effect of Change in Control. The Committee may determine, at the
time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Shares subject to such Option in the event
that a Change in Control occurs with respect to the Company, subject to the
limitations that, in the case of an ISO, the acceleration of exercisability
shall not occur without the Optionee’s written consent.
     6.6      Modification or Assumption of Options. Within the limitations of
the Plan, the Committee may modify, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new options for

7



--------------------------------------------------------------------------------



 



the same or a different number of shares and at the same or a different exercise
price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, alter or impair his or her rights or
obligations under such Option.
     6.7      Buyout Provisions. The Committee may at any time (a) offer to buy
out for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.
ARTICLE 7.           PAYMENT FOR OPTION SHARES.
     7.1      General Rule. The entire Exercise Price of Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Shares are purchased, except as follows:
     (a) In the case of an ISO granted under the Plan, payment shall be made
only pursuant to the express provisions of the applicable Stock Option
Agreement. The Stock Option Agreement may specify that payment may be made in
any form(s) described in this Article 7.
     (b) In the case of an NSO, the Committee may at any time accept payment in
any form(s) described in this Article 7.
     7.2      Surrender of Stock. To the extent that this Section 7.2 is
applicable, all or any part of the Exercise Price may be paid by surrendering,
or attesting to the ownership of, Shares that are already owned by the Optionee.
Such Shares shall be valued at their Fair Market Value on the date when the new
Shares are purchased under the Plan. The Optionee shall not surrender, or attest
to the ownership of, Shares in payment of the Exercise Price if such action
would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to the Option for financial reporting
purposes.
     7.3      Exercise/Sale. To the extent that this Section 7.3 is applicable,
all or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares
being purchased under the Plan and to deliver all or part of the sales proceeds
to the Company.

8



--------------------------------------------------------------------------------



 



     7.4      Exercise/Pledge. To the extent that this Section 7.4 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid by delivering (on a form prescribed by the Company) an irrevocable
direction to pledge all or part of the Shares being purchased under the Plan to
a securities broker or lender approved by the Company, as security for a loan,
and to deliver all or part of the loan proceeds to the Company.
     7.5      Promissory Note. To the extent that this Section 7.5 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid by delivering (on a form prescribed by the Company) a full-recourse
promissory note.
     7.6      Other Forms of Payment. To the extent that this Section 7.6 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid in any other form that is consistent with applicable laws, regulations
and rules.
ARTICLE 8.           AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS.
     [Deleted]
ARTICLE 9.          STOCK APPRECIATION RIGHTS.
     9.1      SAR Agreement. Each grant of an SAR under the Plan shall be
evidenced by an SAR Agreement between the Optionee and the Company. Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various SAR Agreements entered into under the Plan need not be identical. SARs
may be granted in consideration of a reduction in the Optionee’s other
compensation.
     9.2      Number of Shares. Each SAR Agreement shall specify the number of
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Article 13. SARs granted to any Optionee in a single
calendar year shall in no event pertain to more than 200,000 Shares, except that
SARs granted to a new Employee in the fiscal year of the Company in which his or
her service as an Employee first commences shall not pertain to more than 25,000
Shares. The limitations set forth in the preceding sentence shall be subject to
adjustment in accordance with Article 13.

9



--------------------------------------------------------------------------------



 



     9.3      Exercise Price. Each SAR Agreement shall specify the Exercise
Price. An SAR Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the SAR is outstanding.
     9.4      Exercisability and Term. Each SAR Agreement shall specify the date
when all or any installment of the SAR is to become exercisable. The SAR
Agreement shall also specify the term of the SAR. An SAR Agreement may provide
for accelerated exercisability in the event of the Optionee’s death, disability
or retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s service. SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited. An SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter. An SAR granted under the Plan may provide that
it will be exercisable only in the event of a Change in Control.
     9.5      Effect of Change in Control. The Committee may determine, at the
time of granting an SAR or thereafter, that such SAR shall become fully
exercisable as to all Shares subject to such SAR in the event that a Change in
Control occurs with respect to the Company.
     9.6      Exercise of SARs. Upon exercise of an SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Company (a) Shares, (b) cash or (c) a combination of Shares and
cash, as the Committee shall determine. The amount of cash and/or the Fair
Market Value of Shares received upon exercise of SARs shall, in the aggregate,
be equal to the amount by which the Fair Market Value (on the date of surrender)
of the Shares subject to the SARs exceeds the Exercise Price. If, on the date
when an SAR expires, the Exercise Price under such SAR is less than the Fair
Market Value on such date but any portion of such SAR has not been exercised or
surrendered, then such SAR shall automatically be deemed to be exercised as of
such date with respect to such portion.
     9.7      Modification or Assumption of SARs. Within the limitations of the
Plan, the Committee may modify, extend or assume outstanding SARs or may accept
the cancellation of outstanding SARs (whether granted by the Company or by
another issuer) in return for the grant of new SARs for the same or a different
number of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of an SAR shall, without the consent of the
Optionee, alter or impair his or her rights or obligations under such SAR.

10



--------------------------------------------------------------------------------



 



ARTICLE 10.           RESTRICTED SHARES.
     10.1      Restricted Stock Agreement. Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.
     10.2      Payment for Awards. Restricted Shares may be sold or awarded
under the Plan for such consideration as the Committee may determine, including
(without limitation) cash, cash equivalents, full-recourse promissory notes,
past services and future services.
     10.3      Vesting Conditions. Each Award of Restricted Shares may or may
not be subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. A
Restricted Stock Agreement may provide for accelerated vesting in the event of
the Participant’s death, disability or retirement or other events. The Committee
may determine, at the time of granting Restricted Shares or thereafter, that all
or part of such Restricted Shares shall become vested in the event that a Change
in Control occurs with respect to the Company.
     10.4      Voting and Dividend Rights. The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Company’s other shareholders. A Restricted Stock Agreement, however, may
require that the holders of Restricted Shares invest any cash dividends received
in additional Restricted Shares. Such additional Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.
ARTICLE 11.          STOCK UNITS.
     11.1      Stock Unit Agreement. Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Agreement between the recipient and the
Company. Such Stock Units shall be subject to all applicable terms of the Plan
and may be subject to any other terms that are not inconsistent with the Plan.
The provisions of the various Stock Unit Agreements entered into under the Plan
need not be identical. Stock Units may be granted in consideration of a
reduction in the recipient’s other compensation.

11



--------------------------------------------------------------------------------



 



     11.2      Payment for Awards. To the extent that an Award is granted in the
form of Stock Units, no cash consideration shall be required of the Award
recipients.
     11.3      Vesting Conditions. Each Award of Stock Units may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Agreement. A Stock
Unit Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability or retirement or other events. The Committee may
determine, at the time of granting Stock Units or thereafter, that all or part
of such Stock Units shall become vested in the event that a Change in Control
occurs with respect to the Company.
     11.4      Voting and Dividend Rights. The holders of Stock Units shall have
no voting rights. Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee’s discretion, carry with it a right to
dividend equivalents. Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one Share while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Shares, or in a combination of both. Prior to distribution, any dividend
equivalents which are not paid shall be subject to the same conditions and
restrictions as the Stock Units to which they attach.
     11.5      Form and Time of Settlement of Stock Units. Settlement of vested
Stock Units may be made in the form of (a) cash, (b) Shares or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Shares over a series of trading days. Vested
Stock Units may be settled in a lump sum or in installments. The distribution
may occur or commence when all vesting conditions applicable to the Stock Units
have been satisfied or have lapsed, or it may be deferred to any later date. The
amount of a deferred distribution may be increased by an interest factor or by
dividend equivalents. Until an Award of Stock Units is settled, the number of
such Stock Units shall be subject to adjustment pursuant to Article 13.
     11.6      Death of Recipient. Any Stock Units Award that becomes payable
after the recipient’s death shall be distributed to the recipient’s beneficiary
or beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form

12



--------------------------------------------------------------------------------



 



with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.
     11.7      Creditors’ Rights. A holder of Stock Units shall have no rights
other than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
ARTICLE 12.           PERFORMANCE SHARES
     12.1      Performance Share Agreement. Each grant of Performance Shares
under the Plan shall be evidenced by a Performance Share Agreement between the
Participant and the Company. Such Performance Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Performance Share
Agreements entered into under the Plan need not be identical.
     12.2      Grant of Performance Shares. Before the grant of Performance
Shares, the Committee shall:
     (a) determine objective performance goals, which may consist of any one or
more of the following goals deemed appropriate by the Committee: earnings
(either in the aggregate or on a per-share basis), operating income, cash flow,
including EBITDA (earnings before interest, taxes, depreciation and
amortization), return on equity, per share rate of return on the Shares
(including dividends), general indices relative to levels of general customer
service satisfaction, as measured through various randomly-generated customer
service surveys, market share (in one or more markets), customer retention
rates, market penetration rates, revenues, reductions in expense levels, and the
attainment by the Shares of a specified market value for a specified period of
time, in each case where applicable to be determined either on a Company-wide
basis or in respect of any one or more business units, and the amount of
compensation under the goals applicable to such grant;
     (b) designate a period for the measurement of the extent to which
performance goals are attained, which may begin prior to the date of grant (the
“Performance Period”); and

13



--------------------------------------------------------------------------------



 



     (c) assign a “Performance Percentage” to each level of attainment of
performance goals during the Performance Period, with the percentage applicable
to minimum attainment being zero percent and the percentage applicable to
maximum attainment to the determined by the Committee from time to time, but not
in excess of 250%.
     12.3      Modification of Grant. If a Participant is promoted, demoted, or
transferred to a different business unit of the Company during a Performance
Period, then, to the extent the Committee determines any one or more of the
performance goals, Performance Period, or Performance Percentage are no longer
appropriate, the Committee may make any changes thereto as it deems appropriate
in order to make them appropriate.
     12.4      Terms of the Grant. When granted, Performance Shares may, but
need not, be identified with Shares subject to a specific Option, specific
Restricted Shares, or specific SARs of the Participant granted under the Plan in
a number equal to or different from the number of the Performance Shares so
granted. If Performance Shares are so identified, then, unless otherwise
provided in the applicable Award, the Participant’s associated Performance
Shares shall terminate upon (a) the expiration, termination, forfeiture, or
cancellation of the Option, Restricted Shares, or SARs with which the
Performance Shares are identified, (b) the exercise of such Option or SARs, or
(c) the date Restricted Shares become nonforfeitable.
     12.5      Payment of Performance Shares. Unless otherwise provided in the
Performance Share Agreement, if the minimum performance goals applicable to such
Performance Shares have been achieved during the applicable Performance Period,
then the Company shall pay to the Participant that number of Shares equal to the
product of:
     (a) the sum of (i) number of Performance Shares specified in the applicable
Award agreement and (ii) the number of Shares that would have been issuable if
such Performance Shares had been Shares outstanding throughout the Performance
Period and the stock dividends, cash dividends (except as otherwise provided in
the Performance Share Agreement) and other property paid in respect of such
shares had been reinvested in additional Shares as of each dividend payment
date, multiplied by
     (b) the Performance Percentage achieved during such Performance Period.

14



--------------------------------------------------------------------------------



 



The Committee may, in its discretion, determine that cash be paid in lieu of
some or all of such Shares. The amount of cash payable in lieu of a Share shall
be determined by valuing such shares at its Fair Market Value on the business
day next preceding the date such cash is to be paid. Payments pursuant to this
Section shall be made as soon as administratively practical after the end of the
applicable Performance Period. Any Performance Shares with respect to which the
performance goals shall not have been achieved by the end of the applicable
Performance period shall expire.
ARTICLE 13.          PROTECTION AGAINST DILUTION.
     13.1      Adjustments. In the event of a subdivision of the outstanding
Shares, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Shares (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:
     (a) The number of Options, SARs, Restricted Shares, Performance Shares and
Stock Units available for future Awards under Article 4;
     (b) The limitations set forth in Sections 6.2 and 9.2;
     (c) The number of NSOs to be granted to Outside Directors under Article 8;
     (d) The number of Shares covered by each outstanding Option and SAR;
     (e) The Exercise Price under each outstanding Option and SAR; or
     (f) The number of Stock Units included in any prior Award which has not yet
been settled.
Except as provided in this Article 13, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

15



--------------------------------------------------------------------------------



 




     13.2      Dissolution or Liquidation. To the extent not previously
exercised or settled, Options, SARs and Stock Units shall terminate immediately
prior to the dissolution or liquidation of the Company.
     13.3      Reorganizations. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization Such agreement shall provide for:
     (a) The continuation of the outstanding Awards by the Company, if the
Company is a surviving corporation;
     (b) The assumption of the outstanding Awards by the surviving corporation
or its parent or subsidiary;
     (c) The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;
     (d) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or
     (e) Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.
ARTICLE 14.          DEFERRAL OF AWARDS.
     The Committee (in its sole discretion) may permit or require a Participant
to:
     (a) Have cash that otherwise would be paid to such Participant as a result
of the exercise of an SAR or the settlement of Stock Units credited to a
deferred compensation account established for such Participant by the Committee
as an entry on the Company’s books;
     (b) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or
     (c) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to

16



--------------------------------------------------------------------------------



 



     the Fair Market Value of such Shares as of the date when they otherwise
would have been delivered to such Participant.
A deferred compensation account established under this Article 14 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Article 14.

17



--------------------------------------------------------------------------------



 



ARTICLE 15.           AWARDS UNDER OTHER PLANS.
     The Company may grant awards under other plans or programs. Such awards may
be settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Article 4.
ARTICLE 16.           PAYMENT OF DIRECTOR’S FEES IN SECURITIES.
     16.1      Effective Date. No provision of this Article 16 shall be
effective unless and until the Board has determined to implement such provision.
     16.2      Elections to Receive NSOs, Restricted Shares or Stock Units. An
Outside Director may elect to receive his or her annual retainer payments and/or
meeting fees from the Company in the form of cash, NSOs, Restricted Shares or
Stock Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Article 16 shall be filed with the Company on the prescribed form.
     16.3      Number and Terms of NSOs, Restricted Shares or Stock Units. The
number of NSOs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board. The terms
of such NSOs, Restricted Shares or Stock Units shall also be determined by the
Board.
ARTICLE 17.           LIMITATION ON RIGHTS.
     17.1      Retention Rights. Neither the Plan nor any Award granted under
the Plan shall be deemed to give any individual a right to remain an Employee,
Outside Director or Consultant. The Company and its Parents, Subsidiaries and
Affiliates reserve the right to terminate the service of any Employee, Outside
Director or Consultant at any time, with or without cause, subject to applicable
laws, the Company’s articles of incorporation and bylaws and a written
employment agreement (if any).
     17.2      Shareholders’ Rights. A Participant shall have no dividend
rights, voting rights or other rights as a shareholder with respect to any
Shares

18



--------------------------------------------------------------------------------



 



covered by his or her Award prior to the time when a stock certificate for such
Shares is issued or, if applicable, the time when he or she becomes entitled to
receive such Shares by filing any required notice of exercise and paying any
required Exercise Price. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to such time, except as expressly
provided in the Plan.
     17.3      Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Shares under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares pursuant to any Award
prior to the satisfaction of all legal requirements relating to the issuance of
such Shares, to their registration, qualification or listing or to an exemption
from registration, qualification or listing.
ARTICLE 18.          WITHHOLDING TAXES.
     18.1      General. To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.
     18.2      Share Withholding. The Committee may permit a Participant to
satisfy all or part of his or her withholding or income tax obligations by
having the Company withhold all or a portion of any Shares that otherwise would
be issued to his or her or by surrendering all or a portion of any Shares that
he or she previously acquired. Such Shares shall be valued at their Fair Market
Value on the date when taxes otherwise would be withheld in cash.
     ARTICLE 19.          FUTURE OF THE PLAN.
     19.1      Term of the Plan. The Plan, as set forth herein, shall become
effective on January 31, 2000. The Plan shall remain in effect until it is
terminated under Section 19.2, except that no ISOs shall be granted on or after
the 10th anniversary of the later of (a) the date when the Board adopted the
Plan or (b) the date when the Board adopted the most recent increase in the
number of Shares available under Article 4 which was approved by the Company’s
shareholders.

19



--------------------------------------------------------------------------------



 



     19.2      Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan. An amendment of the Plan shall be subject
to the approval of the Company’s shareholders only to the extent required by
applicable laws, regulations or rules. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.
     ARTICLE 20.          LIMITATION ON PARACHUTE PAYMENTS.
     20.1      Scope of Limitation. This Article 20 shall apply to an Award only
if:
     (a) The independent auditors most recently selected by the Board (the
“Auditors”) determine that the after-tax value of such Award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under section 4999 of the Code), will be greater after the
application of this Article 20 than it was before the application of this
Article 20, or
     (b) The Committee, at the time of making an Award under the Plan or at any
time thereafter, specifies in writing that such Award shall be subject to this
Article 20 (regardless of the after-tax value of such Award to the Participant).
If this Article 20 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.
     20.2      Basic Rule. In the event that the independent auditors most
recently selected by the Board (the “Auditors”) determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in Section 28OG
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Article 20, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 28OG of the Code.

20



--------------------------------------------------------------------------------



 



     20.3      Reduction of Payments. If the Auditors determine that any Payment
would be nondeductible by the Company because of Section 28OG of the Code, then
the Company shall promptly give the Participant notice to that effect and a copy
of the detailed calculation thereof and of the Reduced Amount, and the
Participant may then elect, in his or her sole discretion, which and how much of
the Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice. If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Article 20, present
value shall be determined in accordance with Section 28OG(d)(4) of the Code. All
determinations made by the Auditors under this Article 20 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.
     20.4     Overpayments and Underpayments. As a result of uncertainty in the
application of Section 28OG of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company that should not have been made (an “Overpayment”) or that additional
Payments that will not have been made by the Company could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount hereunder. In the event that the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant which he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount subject to taxation under Section 4999 of the Code.
In the event that the Auditors determine that an Underpayment has occurred, such
Underpayment shall promptly be paid or transferred by the Company to or for the
benefit of the Participant, together with interest at the applicable federal
rate provided in Section 7872(f)(2) of the Code.

21



--------------------------------------------------------------------------------



 



     20.5      Related Corporations. For purposes of this Article 20, the term
“Company” shall include affiliated corporations to the extent determined by the
Auditors in accordance with Section 28OG(d)(5) of the Code.

22



--------------------------------------------------------------------------------



 



ARTICLE 21.           EXECUTION.
     To record the adoption of the Plan by the Board, the Company has caused its
duly authorized officer to execute this document in the name of the Company.

            SUREWEST COMMUNICATIONS
      By:                 Title:     

23